Yeager, J.
By motions for rehearing it has been called to our attention that we incorrectly said in paragraph 24 of the opinion the following with regard to the Saint Thomas Orphanage: “Orphans without regard to age, sex, nationality, or color are accepted.” This is an inexaction. The word “minimum” should properly have been before the word “age” in the paragraph.
Accordingly the following paragraph is substituted for paragraph 24 as it appears in the original opinion:
Under the evidence it is clear that the Saint Thomas Orphanage meets every other requirement in the restrictions upon the trust as well as every other attribute and requirement in the conduct of an orphanage. Orphans without regard to minimum age, sex, nationality, or color are accepted. Provision for proper care is provided in the institution. There can be no doubt that this institution is eligible to become a benefactor of this charitable trust and the trial court did not err or abuse its discretion in so finding and decreeing.
*818The opinion as originally adopted, with this change, is adhered to..
Original opinion with changed paragraph adhered to;